Citation Nr: 1428804	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for degenerative arthritis (claimed as muscle spasm of the minor joints with limitation of motion). 

4.  Entitlement to a service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar paravertebral myositis.  

5.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1983, from November 1990 to May 1991, from September to December 1994, and from October 2002 to September 2003.  He also had unverified service in the Puerto Rico National Guard until, at least, 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2005, September 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The issues currently on appeal, were previously before the Board in February 2012 and April 2013, when they were remanded for further procedural and evidentiary development.  The Board's prior remand directives and the subsequent actions of the Agency of Original Jurisdiction (AOJ) and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's appeal has been returned to the Board.  

Clarification of issues on appeal

Joint pain 

In October 1995, the Veteran filed a claim to establish service connection for a joint condition, claimed as due to undiagnosed illness.  This claim was denied by the AOJ in a September 2000 rating decision.  The Veteran expressed disagreement with this determination in a timely manner and, later, perfected an appeal to the Board in December 2001.  However, in an October 2002 statement, the Veteran withdrew the appeal with regard to this issue, and consequently, the Board dismissed the appeal in a June 2003 decision.  38 C.F.R. § 20.204 (2013).  

The withdrawal of this appeal is considered a withdrawal of the notice of disagreement and the substantive appeal.  Id.  Stated another way, the effect is the same as if the Veteran had never filed a notice of disagreement with either the September 2000.  As a result, this rating decision became final with respect to the issue of entitlement to service connection for a joint condition, claimed as due to undiagnosed illness enumerated above.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In October 2003, the Veteran filed a petition to reopen this previously-denied claim.  By the January 2005 rating decision, the AOJ reopened the claim and denied it on the merits.  He was notified of this determination and his appellate rights later that month.  Although the Veteran did not file a notice of disagreement with the AOJ's denial of this claim in a timely manner, new and material evidence pertinent to the claim, VA treatment records dated later in 2005 reflecting joint pain of an unknown etiology, was received by VA within the appeal period.  Accordingly, the January 2005 rating decision did not become final with regard to this issue.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In August 2006, the Veteran filed another petition to reopen this previously-denied claim, which was denied by the AOJ in the May 2007 rating decision.  The Veteran expressed disagreement with this determination in a timely manner and the present appeal ensued.  

In light of above, this issue stems from the AOJ's May 2007 denial of the Veteran's October 2003 petition to reopen the previously-denied claim to establish service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.  


Radiculopathy of the lower extremities

In February 2012, the Board denied entitlement to a rating in excess of 30 percent for the lumbar paravertebral myositis.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (the Court).  In September 2012, the Court remanded the claim back to the Board pursuant to a September 2012 Joint Motion for Partial Remand (Joint Motion) for action consistent with the terms of the Joint Motion.  The Joint Motion indicated that the Board must evaluate the Veteran's back claim on the basis of whether there is separate neurological impairment associated with the service-connected low back disability.  

In light of the terms of the September 2012 Joint Motion, the Board took jurisdiction of the issue of entitlement to a service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar paravertebral myositis, remanded the issue, among others, for further development, and adjudicated the Veteran's claim for an increased evaluation.  As such, this claim for service connection stems from the Veteran's claim for an increased evaluation of lumbar paravertebral myositis, which was initially filed in October 2003 and adjudicated by the AOJ in the January 2005 rating decision.  

The issues of (1) entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness, (2) entitlement to service connection for degenerative arthritis (claimed as muscle spasm of the minor joints with limitation of motion), (3) entitlement to a service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar paravertebral myositis, and (4) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2000 rating decision denied service connection for joint pain, claimed as due to undiagnosed illness; the Veteran filed a timely notice of disagreement, a statement of the case was issued, and the Veteran submitted a timely substantive appeal; however, prior to the claim being transferred to the Board, he withdrew the appeal on the claim of service connection for joint pain, claimed as due to undiagnosed illness.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for joint pain, claimed as due to undiagnosed illness, has been received since the September 2000 rating decision.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for joint pain, claimed as due to undiagnosed illness, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Service Connection, Undiagnosed Illness, and New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5) .

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include:  (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Analysis

As noted in the Introduction, the prior final denial of the Veteran's claim is the September 2000 rating decision, in which the AOJ denied service connection for joint pain, to include as due to undiagnosed illness, because the evidence did not show an in-service disease or injury congruent with the claimed disability or a nexus between his complaints of joint pain and any incident of his service.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Board notes that the AOJ reopened the Veteran's claim in the January 2005 rating decision and denied such on the merits, but because of VA's receipt of pertinent new and material evidence within the appeal period, this determination did not become final with regard to this issue.  However, in the May 2007 readjudication of the Veteran's petition to reopen, the AOJ did not reopen the Veteran's previously-denied claim, and thus, the merits of the claim were not considered.  Regardless of the AOJ's actions, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Evidence submitted and obtained since the September 2000 rating decision includes the October 2005 VA treatment record showing complaints of multiple joint pain of an unknown etiology.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection a disability manifested by joint pain, to include as due to undiagnosed illness, since the September 2000 rating decision.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received by VA, the Veteran's claim for entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness, is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded for further evidentiary and procedural development in an effort to fulfill VA's duty to assist the Veteran.  

With respect to the Veteran's service-connection claims, as noted in the Introduction, in addition to his periods of active duty, he had extensive service in the Puerto Rico National Guard until, at least, 2004.  The nature of this service, specifically, the dates of all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), must be clarified because service connection for diseases, such as arthritis, may be granted if initially manifested during a period of active duty or ACDUTRA.  Upon remand, the AOJ must contact the Adjutant General of the Puerto Rico National Guard and request all personnel records relating to the Veteran as verification of all periods of ACDUTRA and INACDUTRA which he served.  

Also, the Board concludes that the May 2013 VA examination conducted in response to the Board's April 2013 remand is inadequate for the purpose of adjudicating the Veteran's claim to establish service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar paravertebral myositis.  Specifically, the examiner noted that the Veteran previously demonstrated lumbar radiculopathy on testing, although the diagnosis could not be presently confirmed, and it was stated that no nexus opinion could be rendered without resort to mere speculation.  To the extent that the Veteran demonstrated lumbar radiculopathy during the appeal period (from October 2003 to the present), an etiological opinion must be rendered.  Further, no explanation was given for the fact that this disability appears to have manifested and resolved several times.  These matters must be addressed on remand.  

Further, the Veteran must be provided a VA examination to determine the nature and etiology of his claimed arthritis and muscle spasms of the minor joints as well as any disability manifested in joint pain, to include as due to undiagnosed illness.  Although the Veteran has been afforded several such VA examinations previously, they have not been conducted in view of the Veteran's complete service history, to include his dates of ACDUTRA and INACDUTRA, and do not provide the necessary details and opinions for adjudicating his claims, such as identifying and/or ruling out specific diagnoses pertaining to each group of minor joints and whether the Veteran's complaints of painful minor joints are manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness such as fibromyalgia.  

Concerning the issue of entitlement to a TDIU, the Board notes that the issues remanded herein, may, if granted, impact the overall evaluation, and thus, the Veteran's TDIU claim is inextricably intertwined with those issues.  Accordingly, the Board must also remand the Veteran's TDIU claim at this time. 

Also, it does not appear that the Veteran has completed or submitted a VA Form 21-8940 in connection with this claim.  He should be provided with this form and instructed to complete and submit it to the AOJ.  Servello v. Derwinski, 3 Vet. App. 196, 198-200.  Thereafter, the AOJ should take any necessary action(s) to fully develop the claim, such as verifying his complete occupational and educational history.  

Finally, it appears that the Veteran receives regular VA and private treatment for a myriad of physical ailments, to include those remanded herein.  As such, he should be requested to identify any outstanding private treatment records pertinent to his claims, and updated treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and the VA Outpatient Clinic in Ponce, Puerto Rico, dated from March 2014 must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

2.  Obtain updated VA treatment records from the VAMC in San Juan, Puerto Rico, and the VA Outpatient Clinic in Ponce, Puerto Rico, dated from March 2014 to the present.  

3.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all private medical professionals from whom he has received treatment for his joint pain, muscle spasms, and neurological impairment of the lower extremities.  After receiving the completed authorization(s), undertake all appropriate efforts to attempt to obtain these identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

All development efforts with respect to this directive should be associated with the claims file.  

4.  Contact the Adjutant General of the Puerto Rico National Guard and verify the Veteran's service in the Puerto Rico National Guard, to include the dates of all periods of ACDUTRA and INACDUTRA.  

A summary of all dates of ACDUTRA and INACDUTRA served by the Veteran in the Puerto Rico National Guard must be associated with the claims file.  A listing of the Veteran's retirement points for his National Guard service will NOT suffice to address this remand directive.  

If necessary, the Veteran's complete personnel file and pay stubs, from the National Personnel Records Center (NPRC) and Defense Finance and Accounting Service (DFAS), respectively, should be sought and obtained.  

5.  THEREAFTER, afford the Veteran an appropriate VA examination to determine the nature and etiology of any identified disorders relating to the Veteran's major and minor joints for which service connection has not already been established (service connection is in effect for disabilities affecting the Veteran's left elbow, thoracolumbar spine, and left knee).  All necessary testing, to include x-ray testing and MRI testing of the Veteran's joints, and EMG/NCS of the Veteran's lower extremities must be completed.  The  complete record, to include the claims file and electronic file, must be made available to the examiner in connection with the examination, and the examination report must reflect that the claims file has been reviewed by the examiner.  After the completion of above, the examiner must address the following: 

a.  Identify or rule out whether the Veteran has degenerative joint disease or muscle spasms affecting any group of minor joints for which service connection is not already established (the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, and the cervical vertebrae).  38 C.F.R. § 4.45(f).

b.  For each disorder identified in part (a), provide a date of onset of the disease and/or date of the initial injury. 

c.  IF the evidence reflects that any disorder identified in part (a) pre-existed any period of active duty, provide an opinion concerning whether such was aggravated during active duty beyond the normal progression of the disease. 

d.  IF the evidence does not reflect that that any disorder identified in part (a) pre-existed a period of active duty, provide an opinion concerning whether such is the result of any period of the Veteran's active duty, ACDUTRA, or INACDUTRA. 

e.  IF no disorder is identified in part (a), state whether the Veteran's reported symptoms pertaining to his minor joints are manifestations of a chronic multisymptom illness as per 38 C.F.R. § 3.317(a)(2). 

f.  Identify any disability manifested in pain affecting any joint for which service connection is not already established (i.e., other than the thoracolumbar spine, left elbow and left knee).  

g.  For each disorder identified in part (f), provide a date of onset of the disease and/or date of the initial injury. 

h.  IF the evidence reflects that any disorder identified in part (f) pre-existed any period of active duty, provide an opinion concerning whether such was aggravated during active duty beyond the normal progression of the disease. 

i.  IF the evidence does not reflect that that any disorder identified in part (f) pre-existed a period of active duty, provide an opinion concerning whether such is the result of any period of the Veteran's active duty, ACDUTRA, or INACDUTRA. 

j.  IF no disorder is identified in part (f), state whether the Veteran's reported joint pain is a manifestation of a chronic multisymptom illness as per 38 C.F.R. § 3.317(a)(2).

k.  Confirm or rule out a diagnosis of fibromyalgia.  

l.  If fibromyalgia is diagnosed, provide an approximate date of onset.  

m.  State whether the Veteran has or has had a neurologic disability affecting either lower extremity at any time since October 2003.  If any such disability was present and subsequently resolved, the approximate dates for such must be stated.  

n.  For each disorder identified in part (k), provide a date of onset of the disease. 

o.  For any disability identified in part (k), provide an opinion concerning whether such was at least as likely as not caused by his service-connected low back disability.  

p.  For any disability identified in part (k), provide an opinion concerning whether such was at least as likely as not aggravated by his service-connected low back disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts, citing to specific examples from the record, and medical principles involved would be of considerable assistance to the Board.  

If any requested opinion cannot be rendered without resort to mere speculation, a full explanation for this must be stated.  

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.  

7.  Thereafter, readjudicate the Veteran's claims to establish service connection for (1) a disability manifested by joint pain, (2) degenerative joint disease, and (3) a neurological disability of the bilateral lower extremities, based on the complete record.  If any issue is not granted to the fullest extent, the Veteran and his representative should be provided a supplemental statement of the case and afforded and appropriate time to respond.  

8.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history and prior income levels, and obtaining an opinion from a vocational expert concerning whether any occupation which the Veteran would have been able to maintain (in light of the functional impairment associated with his service-connected disabilities) would have qualified as a substantially gainful occupation as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

9.  Thereafter, readjudicate the Veteran's claim for TDIU in light of all of the evidence of record.  In doing so, the AOJ must consider whether referral to the Director of Compensation Service for extraschedular consideration is proper.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


